    Case: 1:18-cv-00195-MRB Doc #: 31 Filed: 07/02/19 Page: 1 of 2 PAGEID #: 626




                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION

Super Feed Services, Inc.,

         Plaintiff,

                   v.                                                  Case No. 1:18cv195

Reading Food Services, Inc., et al.,

         Defendants.

                                                  CALENDAR ORDER

       Pursuant to the filing of the Rule 26(f) Report by the parties on June 7, 2019
(Doc. 25), this case shall proceed as follows:

    1.       Telephone Status Conference1: August 20, 2019 at 1:30 pm

               ATTENTION: parties shall be prepared to inform the Court of their
         progress related to Plaintiff’s settlement demand and Defendant’s
         response prior to this setting in order to discuss the possibility of setting
         an early intervention settlement conference.

    2. Deadline to file motion for leave to amend the complaint: August 1, 2019

    3. Deadline for motions relative to the pleadings: September 2, 2019

    4. Deadline for disclosure of expert witnesses and submission of expert reports2:
       Plaintiff disclosure and report of experts: July 1, 2019
       Defendant disclosure and report of experts: August 1, 2019
       Disclosure and report of rebuttal experts: September 2, 2019
       Disclosure of non-expert (fact) witnesses: July 1, 2019

    5. Discovery to be completed by3: November 22, 2019

    6. Dispositive motion deadline4: December 13, 2019


         1
          Conferencing instructions to be provided by a separate notice which will follow this Order.

         2
          Disclosure of Experts, Expert reports, and non-expert (fact) witnesses are not required to be filed with the Court.

         3
          Counsel shall not presume that a pending motion stays their obligation to complete discovery by this date.

         4
          Counsel shall familiarize themselves with the Court=s Standing Orders and S.D. Ohio Civ. R. The Court will not read
beyond 20 pages unless leave has been previously sought and granted. This Court requires courtesy copies of all substantive
motions be delivered to chambers upon filing.
    Case: 1:18-cv-00195-MRB Doc #: 31 Filed: 07/02/19 Page: 2 of 2 PAGEID #: 627




      7. Settlement Conference5: January 28, 2020 at 1:30 pm, Room 239

    8. Joint Final Pretrial Order/Jury Instructions: Submitted to the Court one week
prior to the final pretrial conference

      9. Final pretrial conference: May 28, 2020 at 11:30 am, Room 239

      10. Jury Trial: July, 2020, Courtroom 109

          IT IS SO ORDERED.

                                                                   s/Michael R. Barrett
                                                               Michael R. Barrett, Judge
                                                               United States District Court




          5Special Instructions regarding settlement: 1. All parties must bring their client or a representative with full settlement

authority. Failure to follow this requirement will result in sanctions; 2. Each counsel must prepare and submit via hand delivery to
the Court or via the chamber=s email address at: barrett_chambers@ohsd.uscourts.gov a letter no longer than five pages one week
prior to the conference a synopsis of the case and the status of any settlement negotiations to date. These letters NEED NOT be
filed with the Clerk=s Office nor exchanged with opposing counsel.
